Citation Nr: 1727193	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an extraschedular rating for degenerative joint disease of the lumbar spine.

3.  Entitlement to separate ratings for neurological impairments associated with service-connected degenerative joint disease of the lumbar spine.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had verified active duty service from July 1974 to July 1980, with additional prior service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

At the March 2015 Board hearing, the Veteran testified that during his military service, he went to sick call several times for problems with snoring and difficulty breathing in his sleep.  He testified that he tried to find these service treatment records, but that the originals had been misplaced.  Currently, the claims file only contains the Veteran's service treatment records since June 1976, even though the Veteran entered active duty service in July 1974.  Also, the same document that shows the Veteran entered active duty service in July 1974 indicates prior active duty service, and the Veteran has consistently reported active duty from September 1972.  Therefore, initially, this appeal must be remanded to determine the Veteran's correct period of active duty, to include any period of active duty prior to July 1974.  Then, the AOJ must attempt to obtain the Veteran's service treatment records prior to June 1976.  If such records are unavailable, then a formal finding must be made that these records are unavailable and further attempts at obtaining them would be futile.  Accordingly, the Board must remand the Veteran's sleep apnea claim in order for VA's duty to assist obligation to be fulfilled.

Additionally, in the May 2015 remand, the Board noted that at the Veteran's May 2011 and March 2015 VA back examinations, the Veteran had reported urinary urgency, nocturia, fecal incontinence, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, and constipation.  The Board also noted that while the May 2011 VA examiner had opined that these symptoms were related to the Veteran's lumbar spine disability, the examiner did not provide any explanation for doing so.  Thus, the Board directed the RO to obtain a VA medical opinion to determine whether any neurological abnormalities were related to the Veteran's service-connected lumbar disability.  The Board specifically directed the VA examiner to discuss all the neurological abnormalities reported by the Veteran, and that if any neurological complaints were not found to be at least as likely as not related to the Veteran's lumbar spine disability, the examiner had to explicitly state this in the examination report. 

A VA medical opinion was obtained in June 2016.  While the VA examiner discussed the Veteran's reports of erectile dysfunction, numbness, paraesthesias, and leg or foot weakness, and found these abnormalities were related to the Veteran's lumbar spine disability, the VA examiner did not discuss or provide opinions regarding the Veteran's reports of urinary urgency, nocturia, fecal incontinence, falls, unsteadiness, or constipation.  Consequently, the Board cannot find that the June 2016 VA medical opinion is adequate and a remand is necessary in order to obtain an addendum opinion which specifically addresses the Veteran's reports of urinary urgency, nocturia, fecal incontinence falls, unsteadiness and constipation, and determines whether each is related to the Veteran's service-connected lumbar spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).

As the development of the issues pertaining to separate ratings for neurological abnormalities associated with the service-connected lumbar spine disability has not yet been completed, and any further development may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability, the issues of entitlement to an extraschedular rating and TDIU must again be remanded.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Also, on remand, the AOJ should ensure all VA treatment records have been obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (b), (c); 
38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all relevant VA treatment records from the VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Determine the period of active duty service prior to July 1974 that is referenced in the Form DD-214 of record.  In particular, attempt to verify the Veteran's claimed active duty service from September 8, 1972.  

3.  Attempt to obtain any and all of the Veteran's service treatment records prior to 1976 and associate those documents with the claims file.  If those records are unavailable or it is determined that further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability that is associated with the claims file, and the Veteran should be so notified.

4.  Submit the claims file to the June 2016 VA examiner in order to provide an addendum opinion regarding the Veteran's neurological abnormalities associated with his service-connected lumbar spine disability.  If the June 2016 VA examiner is unavailable, this must be expressly noted in the claims file and the AOJ should arrange for another qualified examiner to provide the opinion.

After review of the claims file, including any newly associated evidence, the examiner should opine whether any of the Veteran's reported neurological abnormalities, to specifically include urinary urgency, nocturia, fecal incontinence, falls, unsteadiness, and constipation, are at least as likely as not (a degree of probability of 50 percent or higher) related to the Veteran's lumbar spine disability.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner opines that any of the above questions cannot be resolved without resorting to mere speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for sleep apnea, entitlement to separate ratings for neurological impairments associated with his lumbar spine disability, and TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

